DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 08/12/2022 has been considered and entered.  The amendment overcomes the previous rejections in view of Patel et al. (US 2015/0322368) in view of Filippini et al. (US 2006/0162240) and the rejections in view of McDougal (US 2012/0129744) for failing to teach the fuel composition and hydride-based reductant of the claims as amended.  Therefore, the previous rejections are withdrawn and new grounds of rejections are made below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim recites organic hydride compounds which are free of halogen, boron or silicon which does not further limit the claimed compounds which does not appear to comprise such elements.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4 – 8, 11 – 18 are rejected under 35 U.S.C. 102(1)(a) as anticipated by Iwasaki et al. (WO 2013/175711) or, in the alternative, under 35 U.S.C. 103 as obvious over Iwasaki et al. (WO 2013/175711)
In regards to claim 1, Iwasaki teaches a cleaning agent that is added to fuel comprising one or more components selected from triamines etc. (abstract).  The cleaning agent is used in the fuel such as gasoline, or in diesel fuel in amounts of from 0.1 to 30% (1000 ppm to 300,000 ppm) [0012, 0038 and 0056].  Thus, the balance which can be fuel alone in the absence of other additives can be present at from 70% or more in the composition which anticipates the claims or at least makes the claims obvious.  The triamine would be expected to be capable of providing the intended use as hydride-based reductant of the claim.
In regards to claim 2, Iwasaki teaches the composition having the triamine compound which is free of halogen, boron and silicon.
In regards to claims 4, 5, Iwasaki teaches the composition having the triamine in amounts overlapping the claims as previously stated.
In regards to claim 6, Iwasaki teaches the composition that can comprise additives such as fluidity improver (i.e., pour point depressant) and lubricity improver [0029].
In regards to claims 7, 8, Iwasaki teaches fuel composition such as gasoline and diesel fuels comprising the claimed additive and thus provides for the method of reducing or preventing undesirable ignition events in internal combustion engines using the fuel having the claimed additive.
In regards to claims 11 – 18, Iwasaki teaches the composition and provides for the claimed method as previously discussed.

Claims 1, 2, 4 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 2015/0322368) in view of Iwasaki et al. (WO 2013/175711)
In regards to claims 1, 2, 4 – 20, Patel teaches method for preventing or reducing low speed pre-ignition (LSPI) in an engine (abstract).  The engine is operated at 2000 revolutions per minute (RPM) and at a brake mean effective pressure (BMEP) of 18 bar [0012].  The engine can comprise gasoline or diesel fuel [0011, 0162]. Patel fails to teach the additive ingredients in the fuel composition.   
Iwasaki teaches a cleaning agent that is added to fuel comprising one or more components selected from triamines etc. (abstract).  The cleaning agent is used in the fuel such as gasoline, or in diesel fuel in amounts of from 0.1 to 30% (1000 ppm to 300,000 ppm) [0012, 0038 and 0056].  Thus, the balance which can be fuel alone in the absence of other additives can be present at from 70% or more in the composition which anticipates the claims or at least makes the claims obvious.  
The triamine would be expected to be capable of providing the intended use as hydride-based reductant of the claim.  The triamine compound which is free of halogen, boron and silicon.  Iwasaki teaches the fuel composition that can comprise other additives such as fluidity improver (i.e., pour point depressant) and lubricity improver [0029].
It would have been obvious for persons of ordinary skill in the art at the time the claims were filed to have provided the fuel of Patel with the additive ingredients of Iwasaki and in the recited amounts, as Iwasaki teaches additives suitable for use in fuel compositions such as gasoline and diesel fuels such as those of Patel.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771